

Contracts of Purchases and Sales of Products
Party A: Tianjin Daxing Import & Export Trade Co., Ltd.
Party B: Tianjin Joway Textile Co., Ltd.
1. Product Names, Specifications, Quantity, Amount:
Date of Signing the Contract:
October 9, 2008
 
Product
Name
 
Color
 
Fabric
Requirement
 
Specification
 
Unit Price  
( Yuan/Piece)
 
Quantity
( Piece)
 
Amount(Yuan)
 
Including
Tax
Sock
     
Cotton
 
male /female
               
Underwear
     
Cotton plus Spandex
 
male /female
               
Underclothes
     
Cotton
 
male / emale
               
Bra
     
Spandex plus Polyamide
 
All Sizes
               
Kneepad
     
Polyamide
 
L/XL/XXL
               
Decorative Cloth
     
Synthetic Fiber
 
1.95m/w
               
 Hat
     
Cotton
 
red/m
               
Shampoo
     
Bottle
                   
Shower gel
     
Bottle
                   
Soap
     
Bar
                   
Tie
     
Box
                   
Soften Cotton
     
kg
                   
Pillowcase Cloth
     
m
                   
Knitted Fabrics
     
kg
                   
Knitting
                           
Amount (Capital)
                           



Note: Party B entrusts Party A with commodity purchases. Due to price changing
with the market, the current settlement price is determined via bilateral
negotiation, which is the delivered price including VAT. The number shall be
allowed within the range of plus-minus 10%, and the volume above 10% shall not
be settled within the current period.


 
 

--------------------------------------------------------------------------------

 
 
2. Product Quality Standards and Acceptance Methods:
(i)Reactive dyes are needed for fabric dyeing and finishing processes to meet
the national environmental requirements in accordance with GB-18401-2003-B,
color fastness up to 4th level or above with appearance quality unaffected due
to fading in finishing treatments of the purchaser. Color difference on fabrics
can not exceed the visual standard, finished products referred by the standards
of retained sample. The products with great disparity shall be treated as
nonconformity.
(ii) Fabrics shall be without any damage, spinning or skipped stitches;
(iii) Workmanship Requirements: Delicate, fine and close stitches, perfect
design, no out-pin or short-thread; binding edge width of 2.5cm, uniform smooth
and natural sewing.
3. Delivery Date: The supplier shall deliver goods 30-45 days after signing the
contract with partial delivery permitted during the period, but the completion
date can not exceed the time agreed in the contract. If the supplier fails to
deliver the goods within the stipulated time, he needs to inform the purchaser
in advance. With the approval of both sides, the delivery date can be adjusted;
the purchaser can notice the supplier to adjust shipping time in case that there
is excessive inventory in the purchaser.
4. Means of Transportation and Freight: The supplier is responsible for
safety of packages, and processing such as waterproof, moisture-proof,
anti-fouling during transport. The supplier shall choose safe and efficient
transportation and pay for long-distance shipping freight.
5. Payment Settlement Methods: Both parties shall check accounts monthly. The
purchaser shall make acceptance check on all commodities in accordance with the
acceptance criteria provided to the supplier and return unqualified goods to the
supplier without paying shipping fee for returning with the number of qualified
products as payment basis. The supplier shall issue value-added invoice and the
purchaser pay upon invoice
6. Responsibility of Each Party: Both parties shall abide by all clauses agreed
in the contract and safeguard bilateral rights and interests. The supplier shall
not produce goods with the logo of the purchaser without the permission of the
latter. Once found, the purchaser shall be entitled to terminate the contract
and ask for the supplier to assume the economic losses, and reserve the right of
action against the supplier. The purchaser is entitled to unilaterally terminate
the contract and ask for the supplier to bear the actual loss he supplier has
brought about if frequent extension of the contract causes a fundamental breach.
The supplier should exchange or return any commodity with quality problem
confirmed such as non-normal fading, fabric pilling, fabric damage, etc., when
consumers use it and compensate the loss of consumers.


7. Methods of Contract Default and Dispute Resolution: The both parties shall be
exempt from financial responsibilities by mutual consultation for economic
losses due to force majeure. Any disputes of the both parties arising from in
economic contacts that cannot be resolved after negotiation on the principle of
amicable negotiation and mutual benefits shall be submitted to the court at the
purchaser’s side for settlement through litigation。

 
 

--------------------------------------------------------------------------------

 

8. This contract is executed in duplicate, one for each, and shall enter into
force after being signed and sealed by both parties, the fax version is also
valid. This contract shall take effect as of October 9, 2008 and shall expire on
October 8, 2009.


Party A
Unit Name: Tianjin Daxing Import & Export Trade Co., Ltd.
 
Address:  No.8 Huatiandao Road，Tianjin
Legal Representative：Sun Wenxue
Stamped: Tianjin Daxing Import & Export Trade Co., Ltd.
 
Tel : （022）2322-8032
 
Fax: （022）2322-8031
 

Party B
Unit Name: Tianjin Joway Textile Co., Ltd.
Address: No.2 Baowang Road, Tianbao Industrial Park, Baodi Economic Development
Zone, Tianjin
 
Legal Representative：Feng Yanli
 
Stamped: Tianjin Joway Textile Co., Ltd.
 
Tel: （022）2253-1918
 
Fax: （022）2253-3666

 
 

--------------------------------------------------------------------------------

 